Citation Nr: 1758195	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  13-35 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim of entitlement to service connection for an asthma condition.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Franklin, Associate Counsel


INTRODUCTION

The Veteran had active service from October 2002 to October 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision, by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran testified at a Board hearing before the undersigned Veterans' Law Judge in October 2016.  The hearing transcript is associated with the record.


FINDINGS OF FACT

1.  Service connection for an asthma condition was denied in an unappealed December 2006 rating decision and the Veteran neither filed a notice of disagreement nor submitted new and material evidence within one year of the rating decision.

2.  Evidence received since the December 2006 rating decision is neither cumulative nor redundant and relates to unestablished facts necessary to substantiate the claim, thus raising a reasonable possibility of substantiating the claim of entitlement to service connection for an asthma disorder.

3.  The evidence is at least in equipoise as to whether the Veteran's current asthma is related to a period of active duty.

4.  Tinnitus originated in service and has continued to this day.

CONCLUSIONS OF LAW

1.  The December 2006 rating decision denying service connection for an asthma disorder is final.  38 U.S.C.A  § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

2.  The criteria for reopening the Veteran's previously denied claim of service connection for an asthma condition have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  Resolving reasonable doubt in the Veteran's favor, asthma was incurred during a period of active duty.  38 U.S.C.§§ 101, 1110, 1131; 38 C.F.R. §§ 3.6(a), 3.102, 3.303.4. (2017). 

4.  The criteria for service connection for tinnitus have been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening Claim

At issue is whether the Veteran has submitted new and material evidence to reopen a previously denied claim of entitlement to service connection for an asthma condition.  As explained below, the Veteran has submitted new and material evidence sufficient to reopen the claim.

Generally, a claim that has been finally denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."

The Veteran's claim for an asthma condition was denied by a December 2006 rating decision due to a finding that the claim lacked a clinical asthma diagnosis in service or after separation.  The Veteran did not file a notice of disagreement after the December 2006 rating decision nor did he submit any new and material evidence within a year of the notification letter.  See 38 C.F.R. §3.156(b).  The December 2006 rating decision thereby became final.  

In August 2011, the Veteran subsequently filed a claim to reopen the issue.  In July 2012,  the RO found that the Veteran had not submitted new and material evidence.  The Veteran appealed.

Evidence received since the July 2012 rating decision includes written statements,  VA, and private medical records.  It also contains testimony by the Veteran from an October 2017 Board hearing.  Specifically, the Veteran described experiencing bronchial spasms, and chest pains while in service.  The Veteran also stated that he was diagnosed with asthma and prescribed an inhaler by a VA medical professional within a year after separation from service.  In addition, the evidence includes an April 2016 private treatment note and opinion indicating that the Veteran has a current asthma diagnosis and that his asthma condition relates to his active service.  This new evidence is presumed credible for the limited purposes of reopening the claim.  The information is also considered to be material because it is neither cumulative nor redundant and relates to unestablished facts necessary to substantiate the claim.  Therefore, the evidence is sufficient to reopen the previously denied claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the Veteran's claim for service connection for asthma is reopened.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases including tinnitus, based, upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Asthma

The Veteran argues that he developed an asthma condition during service and that it continues to this day.  The Veteran testified that he began to experience chronic intermittent respiratory issues after a bout with pneumonia or bronchitis during boot camp.  The Veteran also stated that he had experienced tightness of his chest and wheezing during training with dogs.  An April 2016 private medical treatment note confirms the Veteran's current diagnosis of asthma.

The Veteran's service treatment records show he was treated for an upper respiratory infection possibly pneumonia in-service in December 2002.  Moreover, the Veteran's August 2006 separation report of medical history indicates that he experienced shortness of breath, bronchitis and wheezing problems in-service.  The VA separation examining medical professional also noted that the Veteran had chest pains and breathing problems in service.  Subsequent private and VA treatment record shows treatment for asthma.

The Veteran submitted post-service June 2007 and 2008 VA treatment notes that show he was diagnosed with asthma and treated shortly after his 2006 separation from service, including being prescribed an inhaler for his respiratory impairment.

In September 2006 and July 2007, the Veteran was afforded VA examinations.  Both examiners noted that the Veteran first developed exercise-induced asthma during boot camp shortly after a bout with bronchitis.  Post-service, the Veteran also reported wheezing when he runs.  The VA examiners did not provide a nexus opinion regarding the Veteran's his asthma condition and relationship to his active service.

In September 2010, the Veteran was afforded a VA examination, the examiner opined that the Veteran did not have asthma and noted that here is no noted asthma in the service treatment records, suggesting the shortness of breath complaints reported in the Veteran separation examination resolved and the initial post-service diagnosis of asthma was unrelated.  However, this conclusion that the condition had resolved is in direct contradiction to the Veteran's credible testimony.

The evidence of record includes an April 2016 private opinion which concluded that the Veteran has symptoms consistent with asthma going back to 2002 and currently with intermittent symptoms requiring use of a respiratory inhaler 2-3 times a week.  

The Board finds the Veteran's 2016 private opinion, more persuasive then the 2010 VA opinion as it is better supported by the record.  Here, the record indicates that the Veteran experienced symptoms in service, which later appear to have developed into asthma, likely within one year of his separation from active service, and the symptoms described in service are consistent with those described in the post-service records at the time an asthma diagnosis is shown.  As such, the Veteran's asthma cannot be reasonably disassociated from his period of active service.  

Accordingly, the Veteran is entitled to service connection for asthma.  

Tinnitus

The Veteran is seeking service connection for tinnitus.  The Court of Appeals for Veterans Claims has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As such, the primary role of the Board in adjudicating the tinnitus claim is to assess the credibility of the Veteran's statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran's DD-214 indicates he served as a military policeman and trained as a dog handler.  The Veteran testified that he was subjected to the barking of dogs every day while cleaning kennels and caring for the dogs.  He also stated that he was deployed to Iraq where he was exposed to mortar fire and gun fire.  In this case, the Board finds no reason to doubt the Veteran's credibility with regard to his statements as to the onset of tinnitus.  The Veteran has consistently reported that his tinnitus began in service and continues to this day.  The Veteran has not attempted to bolster or exaggerate his symptoms, and based on his reports of ringing, the Veteran was diagnosed with tinnitus.  As such, the Board finds that the criteria for service connection for tinnitus have been met.

In reaching this conclusion, the Board acknowledges that a VA examiner found that it was not likely that the Veteran's tinnitus was related to his military service, because tinnitus is not documented in the service treatment records.  However, the Board finds the Veteran's statements to be credible as to the onset and continuity of ear ringing, and the statements sufficiently refute the basis of the examiner's conclusion.  Thus, the Board finds that service connection for tinnitus is warranted and the Veteran's claim is granted.  

Given this result, a detailed discussion of VA's duties to notify and assist is unnecessary (because any failure of VA in fulfilling these duties is harmless error).


ORDER

The previously denied claim for service connection for an asthma condition is reopened, and service connection for an asthma condition is granted.

Service connection for tinnitus is granted.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


